Citation Nr: 0122886	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for memory and 
concentration problems due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for 
depression/irritability due to an undiagnosed illness.

5.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

6.  Entitlement to service connection for joint and muscle 
pain due to an undiagnosed illness.

7.  Entitlement to service connection for shortness of breath 
due to an undiagnosed illness.

8.  Entitlement to service connection for sore throats/sinus 
infections/greater susceptibility to colds and flus and 
sensitivity to aerosols and cigarettes due to an undiagnosed 
illness.

9.  Entitlement to service connection for ear infections due 
to an undiagnosed illness.

10.  Entitlement to service connection for digestive 
problems/diarrhea/weight gain or loss due to an undiagnosed 
illness.

11.  Entitlement to service connection for nose bleeds due to 
an undiagnosed illness.

12.  Entitlement to service connection for hypothyroidism.

13.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to September 
1991.

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 RO rating decision that denied 
service connection for various conditions claimed as due to 
undiagnosed illness from service in Southwest Asia during the 
Persian Gulf War (headaches; memory and concentration 
problems; fatigue; depression and irritability; a skin 
condition; joint and muscle pain; shortness of breath; sore 
throats, sinus infections, a greater susceptibility to colds 
and flus, and sensitivity to aerosols and cigarette smoke; 
ear infections; digestive problems, diarrhea, and weight gain 
or loss; and nose bleeds), and also denied service connection 
for hypothyroidism and PTSD.  The veteran testified at a 
Board hearing held at the RO (Travel Board hearing) in June 
2001.  


REMAND

Recent changes in the laws governing the adjudication of 
claims affect the adjudication of the veteran's claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  See 38 U.S.C.A. §§ 5103, 
5013A (West Supp. 2001).  Recently, the VA also promulgated 
revised regulations implementing provisions of the VCAA, 
including provisions concerning notice and duty to assist 
claimants.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  These new 
provisions are applicable in the present case.

The veteran served on active duty in the Army from May 1987 
to September 1991, including service in Southwest Asia from 
May to late July 1991 during the Persian Gulf War.  Most of 
the veteran's service connection claims are based on his 
assertion that the conditions are due to undiagnosed illness 
from Southwest Asian service during the Persian Gulf War.  
See 38 U.S.C.A. § 1117 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.317 (2000).  He also claims direct service connection for 
hypothyroidism and PTSD.

The veteran's claims folder currently includes only those 
post-service VA medical records dated to December 1996.  At 
the June 2001 Travel Board hearing, the veteran testified 
that he was continuing to receive VA medical treatment for 
the conditions for which he is seeking service connection.  
The RO should obtain copies of additional VA treatment 
records since 1996.  

After the veteran was released from active duty in September 
1991, he was a member of the Army Reserve until January 1992, 
at which time he transferred to the South Dakota Army 
National Guard.  The file contains some post-active duty 
medical records, including periodic examinations, from the 
Reserve/National Guard dated into 1996.  At his June 2001 
Travel Board hearing, the veteran reported he was still in 
the National Guard.  Any additional Reserve/National Guard 
medical records should be obtained

The Board finds that specific development is warranted with 
respect to the claim for service connection for PTSD.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).]

The RO denied service connection for PTSD on the basis that, 
while PTSD had been diagnosed on VA examination, a service 
stressor had not been verified.  At his June 2001 Board 
hearing, the veteran testified that the traumatic incident 
that precipitated PTSD was a July 11, 1991 explosion (when he 
was stationed in Southwest Asia) that occurred when vehicles 
accidentally blew up, injuring two of his friends, including 
one friend, Robert Spearrow, who had switched duties with him 
and was thus located closer to the explosion than he would 
otherwise have been.  The veteran does not contend that the 
stressor occurred during combat, and his personnel records 
indicate that he served as a vehicle mechanic during this 
time.  Thus, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The veteran has identified the name of one 
of the service colleagues who was injured on July 11, 1991, 
during an in-service accident.  The RO should request that 
the veteran provide the name of the second service friend who 
was injured in that same accident.  Then, as part of the duty 
to assist the veteran, the RO should attempt to verify 
alleged service stressors through the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records dated 
since December 1996.

2.  The RO should obtain copies of all of 
the veteran's post-active duty medical 
records from his Army Reserve and 
National Guard service (the claims folder 
currently contains some records dated 
into 1996), including periodic 
examinations and any treatment records.

3.  The RO ask the veteran to provide the 
name of the second service friend who was 
injured in the July 11, 1991 in-service 
incident.  Regardless of whether the 
veteran responds, the RO should forward 
an account of his alleged service 
stressors (along with copies of his 
service personnel records and any other 
relevant evidence) to the USASCRUR, and 
request that organization investigate and 
attempt to verify the alleged stressors.  
If additional information from the 
veteran is required for such 
investigation, the RO should give him an 
opportunity to submit it.  If the 
USASCRUR is unable to investigate the 
matter due to insufficient information, 
such should be documented for the claims 
folder.

4.  After the above development has 
been accomplished, and after assuring 
compliance with the notice and duty to 
assist provisions of the VCAA and the 
related VA regulation (new 38 U.S.C.A. 
§ 5103 and § 5103A, and new 38 C.F.R. 
§ 3.159), the RO should review the 
claims for service connection.  If the 
claims are denied, the RO should issue 
to the veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond, 
before the case is returned to the 
Board.




On remand the veteran may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


